 1   Yasin M. Almadani (Cal. Bar No. 242798)
     ALMADANI LAW
 2   14742 Beach Blvd., Suite 410
     La Mirada, California 90638
 3   (213) 335-3935 | YMA@LawAlm.com

 4   Attorney for Defendant

 5
                                    UNITED STATES DISTRICT COURT
 6
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8   UNITED STATES OF AMERICA,                                Case No. 2:18-CR-119-WBS-1

 9                 Plaintiff,
                                                              STIPULATION TO MODIFY CONDITIONS
10                         v.                                 OF RELEASE; [PROPOSED] ORDER

11   FIRDOS SHEIKH,                                           District Judge: Hon. William B. Shubb

12                 Defendant.                                 Magistrate Judge: Hon. Edmund F. Brennan

13

14
            The United States of America, by and through its Counsel of Record, William E. Nolan, Special
15
     Litigation Counsel for the United States Department of Justice, the Civil Rights Division (the
16
     “Government”), and Defendant Firdos Sheikh, M.D. (“Dr. Sheikh” or “Defendant”), by and through her
17
     counsel of record, Yasin M. Almadani, (collectively, the “Parties”) hereby file this Stipulation to
18
     modify Dr. Sheikh’s conditions of release.
19
            This Stipulation is based on the following:
20
            1.      Dr. Sheikh is on pre-trial release in the above-captioned case;
21
            2.      On May 17, 2019, the Parties stipulated to various conditions of release including home
22
     detention and location monitoring, which the Court ordered;
23
            3.      The Parties and the assigned Pre-Trial Services Officer discussed the opportunity for Dr.
24
     Sheikh to have the home detention and location monitoring conditions removed after 90 days of
25
     compliance with her modified conditions of release;
26
            4.      As of the date of this filing, Dr. Sheikh has been in full compliance with her modified
27

28                                                        1
     Stipulation to Modify Conditions of Release                               Case No. 2:18-CR-119-WBS-1
 1   conditions of release for over 90 days;

 2              5.   Counsel for Dr. Sheikh has conferred with the assigned Pre-Trial Services Officer who

 3   has no objection to the modification requested herein;

 4              6.   The Parties thus stipulate that Dr. Sheikh’s conditions of release be modified to remove

 5   the following conditions:

 6                   a.     Condition No. 11: You must participate in the following location monitoring

 7   program component and abide by all the requirements of the program, which will include having a

 8   location monitoring unit installed in your residence and a radio frequency transmitter device attached to

 9   your person. You must comply with all instructions for the use and operation of said devices as given to

10   you by the Pretrial Services Agency and employees of the monitoring company. You must pay all or

11   part of the costs of the program based upon your ability to pay, as determined by the pretrial services

12   officer;

13                   b.     Condition No. 12: HOME DETENTION: You must remain inside your

14   residence at all times except for employment; education; religious services; medical, substance abuse,

15   or mental health treatment; attorney visits; court appearances; court ordered obligations; or other

16   activities pre-approved by the pretrial services officer.

17    Dated: August 21, 2019                            Respectfully submitted,

18
                                                          /s/ Yasin M. Almadani
19                                                      YASIN M. ALMADANI
                                                        ALMADANI LAW
20
                                                        Attorney for Defendant
21

22
      Dated: August 21, 2019                               /s/ William E. Nolan
23                                                      WILLIAM E. NOLAN
                                                        Special Litigation Counsel
24                                                      U.S. Dept. of Justice, Civil Rights Division
25                                                      Attorney for Defendant
26

27

28                                                        2
     Stipulation to Modify Conditions of Release                              Case No. 2:18-CR-119-WBS-1
 1                                           [PROPOSED] ORDER

 2           UPON STIPULATION OF THE PARTIES and GOOD CAUSE APPEARING THEREIN,

 3   IT IS ORDERED that the following conditions of release be removed:

 4           1.       Condition No. 11: You must participate in the following location monitoring program

 5   component and abide by all the requirements of the program, which will include having a location

 6   monitoring unit installed in your residence and a radio frequency transmitter device attached to your

 7   person. You must comply with all instructions for the use and operation of said devices as given to you

 8   by the Pretrial Services Agency and employees of the monitoring company. You must pay all or part of

 9   the costs of the program based upon your ability to pay, as determined by the pretrial services officer;

10           2.       Condition No. 12: HOME DETENTION: You must remain inside your residence at all

11   times except for employment; education; religious services; medical, substance abuse, or mental health

12   treatment; attorney visits; court appearances; court ordered obligations; or other activities pre-approved

13   by the pretrial services officer.

14           SO ORDERED.

15

16    Dated:      August 22, 2019
                                                       HON. EDMUND F. BRENNAN
17                                                     UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28                                                       3
     Stipulation to Modify Conditions of Release                              Case No. 2:18-CR-119-WBS-1
